Citation Nr: 0319817	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for treatment rendered on July 30, 2001 at 
a VA facility.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active service from December 1954 to December 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In April 2003, the Board informed the appellant that the 
Board would undertake additional development pursuant to 
38 C.F.R. § 19.9(a)(2) (2002) with respect to the issue of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for treatment on July 30, 2001 at a VA 
facility.  

However, the United States Court of Appeals for the Federal 
Circuit recently invalidated the regulations that empowered 
the Board to both issue written notification of the VCAA to 
veterans and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
claimant or his or her representative.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran's claims folder to be forwarded 
to the same examiner who conducted a 
review and rendered an opinion on May 9, 
2002, for an additional an addendum (if 
unavailable then forward to another VA 
specialist).  

Inform the examiner that the veteran's 
claim is based on his assertion that the 
VA was negligent on July 30, 2001 when he 
had to wait several hours after the 
approval for his admission the University 
of Mississippi Medical Center until a VA 
official signed the document.  He stated 
that this was negligence and resulted in 
additional disability.  In an addendum, 
request the examiner to render an opinion 
as to whether it is as likely as not that 
the treatment rendered at the VA facility 
on July 30, 2001, to include the reported 
delay in having the veteran transferred 
to the University of Mississippi Medical 
Center, constituted negligence which 
resulted in any additional disability?  
If yes, request the examiner to identify 
the additional disability.  A complete 
rational for any opinion expressed should 
be included in the report.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include consideration of all additional 
evidence received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




